IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

L.L., FATHER OF G. L., A             NOT FINAL UNTIL TIME EXPIRES TO
MINOR CHILD,                         FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-1819
v.

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.

_____________________________/

Opinion filed August 15, 2014.

An appeal from the Circuit Court for Clay County.
Don H. Lester, Judge.

Michael A. Tupper of Tupper Law, P.A., Jacksonville, for Appellant.

Ward L. Metzger, Appellate Counsel, Department of Children and Families,
Jacksonville; and Kelley Schaeffer, Appellate Counsel, Guardian ad Litem
Program, Sanford, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, WETHERELL, and MAKAR, JJ., CONCUR.